144 S.E.2d 404 (1965)
265 N.C. 488
J. H. EDMISTEN
v.
Margaret Q. EDMISTEN.
No. 366.
Supreme Court of North Carolina.
October 20, 1965.
*405 Louis H. Smith, Boone, for defendant appellant.
Holshouser & Holshouser, Boone, for plaintiff appellee.
PER CURIAM:
From and after the execution of a valid deed of separation, a husband and wife living apart, do so by mutual consent. The prior misconduct of one will not defeat his action for divorce under G.S. § 50-6, brought two years thereafter. Plaintiff's demurrer to defendant's further answer was properly sustained. The judgment is affirmed upon the authority of Jones v. Jones, 261 N.C. 612, 135 S.E.2d 554; Richardson v. Richardson, 257 N.C. 705, 127 S.E.2d 525.
Affirmed.